ALD-133                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4837
                                       ___________

                              IN RE: WADE KNIGHT,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to Civ. No. 3-05-cv-00018)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 12, 2015

            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                             (Opinion filed: March 30, 2015)
                                       _________

                                        OPINION
                                        _________

PER CURIAM1

       Pro se petitioner Wade Knight has filed a petition for writ of mandamus requesting

that we (1) direct the United States District Court for the Middle District of Pennsylvania

to rule upon Knight’s Fed. R. Civ. P. 60(b)(6) motion, and (2) reconsider our previous

decision affirming the District Court’s order granting summary judgment to the


1
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
defendants in Knight’s civil action. For the reasons set forth below, we will deny

Knight’s petition.

       Knight, a federal inmate, filed a complaint in the District Court in 2005, raising

claims against various prison employees under Bivens v. Six Unknown Named Agents of

the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act

(FTCA). In September 2007, the District Court granted summary judgment to the

defendants. Knight sought reconsideration, which the District Court denied, and then

filed a notice of appeal to this Court. In 2009, we affirmed the District Court’s judgment.

See Knight v. Kaminski, 331 F. App’x 901 (3d Cir. 2009).

       In April 2013, Knight filed a Rule 60(b)(6) motion in the District Court seeking to

reopen the Court’s adverse judgment. Knight argued that in Millbrook v. United States,

133 S. Ct. 1441 (2013), the Supreme Court overruled our decision in Pooler v. United

States, 787 F.2d 868 (3d Cir. 1986), which both we and the District Court relied on in

granting judgment to the defendants on his FTCA claim. In December 2014, Knight filed

a mandamus petition in this Court, which he subsequently amended. In February 2015,

the District Court denied Knight’s Rule 60(b)(6) motion.

       Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that

mandamus is appropriate, a petitioner must establish that he or she has “no other

adequate means” to obtain the relief requested, and that he or she has a “clear and

                                             2
indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996).

         To the extent that Knight has asked us to order the District Court to rule on his

Rule 60(b)(6) motion, we note that the docket reflects that on February 10, 2015, the

District Court denied that motion. Because Knight has already received the relief that he

requested, there is no basis for us to intervene. Likewise, we will deny Knight’s petition

to the extent that it asks us to reconsider our decision on direct appeal. Knight previously

filed a motion for rehearing en banc, which we denied. Knight cannot seek the same

relief by asking this Court to issue a writ of mandamus to itself. See generally In re

Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003) (“[m]andamus must not be used

as a mere substitute for appeal” (quotation marks omitted)); see also Semper v. Gomez,

747 F.3d 229, 250 (3d Cir. 2014) (explaining, in the context of 28 U.S.C. § 1361, that

courts will issue writs of mandamus “against a lower court” (quotation marks omitted)).

Further, if Knight wishes to have this Court review the District Court’s denial of his Rule

60(b)(6) motion, he must file a notice of appeal as to that order. See In re Kensington

Int’l Ltd., 353 F.3d at 219.

         Accordingly, we will deny Knight’s mandamus petition.




                                               3